DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Continuation filed 10/27/2021. Claims 49-67 are currently pending. The cancelation of claim 1-48 in a preliminary amendment is acknowledged. Claims 49-67 are newly added in the preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 64, the limitation “such as minimum age information of a user” in lines 3-4 is indefinite because it is not clear if the limitation is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to not be a part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49, 50, 54-57, 60, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton (US 4911212).
Regarding claim 49 Burton discloses a machine for dispensing a vaporisable liquid into a container for use in an electronic inhalation device, the machine comprising: a reservoir (71 – Fig. 7) for containing liquid, a dispensing port (12 – Fig. 1) to receive an e-liquid container to be filled, a dispensing mechanism (the assembly of 30, 31, 32, 33, 35, 36, and 81 – Fig. 2) fluidly connected to the reservoir for dispensing a quantity of liquid from the reservoir to a container received in the dispensing port (col. 4, lines 2-7), a controller (60 – Fig. 4) connected to the dispensing mechanism to control operation thereof (col. 4, lines 8-11), and a user-operable interface (the assembly of 9, 15, and 16 – Fig. 1) connected to the controller for a user to actuate the machine (col. 3, lines 16-24), wherein the e-liquid container to be filled includes a seal such that liquid contained therein may be sealed within the container. Note that the language “for dispensing a vaporisable liquid into a container for use in an electronic inhalation device” and “to receive an e-liquid container to be filled…wherein the e-liquid container to be filled includes a seal such that liquid contained therein may be sealed within the container” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the machine of Burton is fully capable of dispensing a vaporizable liquid into an e-liquid container comprising a seal.

Burton further discloses:
	Claim 50, the e-liquid container has an open end, and wherein the seal comprises an elastomeric cover that seals the open end of the e-liquid container. As noted above, the e-liquid container is not a positively recited element. In this case, the machine of Burton is fully capable of being used with an e-liquid container that has an open end and an elastomeric cover that seals the open end.

	Claim 54, the dispensing port (12 – Fig. 1) is configured to receive and fill containers of varying configurations. Since containers of different configurations can be placed in the dispensing port, the dispensing port is configured to receive and fill containers of varying configurations.

	Claim 55, a plurality of dispensing ports (11, 12 – Fig. 1) configured to receive and fill containers having different configurations (col. 3, lines 1-6).

	Claim 56, a plurality of reservoirs (71-76 – Fig. 6) containing different liquids (col. 4, lines 18-22 and col. 4, lines 29-32), wherein the dispensing mechanism (30 – Fig. 2) is configured to selectively dispense liquid from the plurality of reservoirs to the dispensing port (col. 3, line 64 - col. 4, line 11).

	Claim 57, the dispensing mechanism (30 – Fig. 2) is configured to mix liquid from two or more of the plurality of reservoirs (71-76 – Fig. 6) and dispense the mixed liquid to the dispensing port (col. 5, lines 53-57).

	Claim 60, a container detector (26 – Fig. 2) associated with the dispensing port (12 – Fig. 1) and connected to the controller (col. 3, lines 49-50), and configured to detect whether a container is received within the dispensing port (col. 3, lines 33-43), and the controller is configured to control the dispensing mechanism not to dispense liquid if no container is received in the dispensing port (col. 3, lines 59-64).

	Claim 61, the container detector (26 – Fig. 2) is configured to determine a type of container received within the dispensing port (col. 3, lines 33-43) and the controller is configured to control the dispensing mechanism to dispense an appropriate amount of liquid in dependence on the detected container type (col. 3, lines 57-64).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49, 50, 51, 54, 56, and 67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 2015/0034208 A1).
	Regarding claim 49, Chang discloses a machine (300 – Fig. 28) for dispensing a vaporisable liquid into a container for use in an electronic inhalation device, the machine comprising: a reservoir (302 – Fig. 31) for containing liquid, a dispensing port (322 – Fig. 28) to receive an e-liquid container (390 – Fig. 28) to be filled, a dispensing mechanism (the assembly of 371 – Fig. 32A and 374, 375, and 377 – Fig. 33A) fluidly connected to the reservoir for dispensing a quantity of liquid from the reservoir to a container received in the dispensing port (para. 0076, lines 13-32), a controller (the microprocessor and electrical components, para. 0072, lines 9-11) connected to the dispensing mechanism to control operation thereof, and a user-operable interface (312, 313 – Fig. 28) connected to the controller for a user to actuate the machine, wherein the e-liquid container to be filled includes a seal (the rubber seal, para. 0076, line 22) such that liquid contained therein may be sealed within the container.

Chang further discloses:
	Claim 50, the e-liquid container has an open end, and wherein the seal comprises an elastomeric cover that seals the open end of the e-liquid container (para. 0076, lines 13-23).

	Claim 51, the dispensing mechanism (the assembly of 371 – Fig. 32A and 374, 375, and 377 – Fig. 33A) comprises a dispensing head that includes a liquid supply duct (371 – Fig. 32A) terminating as a syringe needle (374 – Fig. 33A) configured to pierce the elastomeric cover of the e-liquid container to allow the vaporizable liquid to be introduced into the container (para. 0076, lines 13-23).

	Claim 54, the dispensing port (322 – Fig. 28) is configured to receive and fill containers of varying configurations. Since containers of different configurations can be placed in the dispensing port, the dispensing port is configured to receive and fill containers of varying configurations.

	Claim 56, a plurality of reservoirs (see Fig. 31, there are multiple 302) containing different liquids, wherein the dispensing mechanism is configured to selectively dispense liquid from the plurality of reservoirs to the dispensing port (para. 0011).

	Claim 67, a machine (300 – Fig. 28) that dispenses a vaporisable liquid into an e-liquid container of an electronic inhalation device, the machine comprising: a reservoir (302 – Fig. 31) for containing liquid, a dispensing port (322 – Fig. 28) to receive an e-liquid container (390 – Fig. 28) to be filled, the e-liquid container having an open end sealed by an elastomeric cover (the rubber seal, para. 0076, line 22), a dispensing mechanism (the assembly of 371 – Fig. 32A and 374, 375, and 377 – Fig. 33A) fluidly connected to the reservoir and terminating as a syringe needle (374 – Fig. 33A) configured to pierce the elastomeric cover of an e-liquid container received in the dispensing port (para. 0076, lines 13-23); a controller (the microprocessor and electrical components, para. 0072, lines 9-11) connected to the dispensing mechanism to control operation thereof, and a user-operable interface (312, 313 – Fig. 28) connected to the controller for a user to actuate the machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Smith (US 4195751).
Regarding claim 52, Burton discloses essentially all of the elements of the claimed invention in claim 49.
However, Burton does not expressly disclose a magazine of empty liquid containers.
Smith discloses a magazine (14 – Fig. 2) of empty liquid containers in a machine for dispensing liquids and a delivery mechanism (the assembly of 11, 12, and 13 – Fig. 2) configured to deliver an empty container from the magazine for subsequent insertion into a dispensing port (20 – Fig. 2) and filling with liquid (col. 5, lines 41-52) in order to automate the process of delivering a container to the dispensing port and reduce the effort required by a user to use the machine.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton to include a magazine and delivery mechanism as taught by Smith in order to automate the process of delivering a container to the dispensing port and reduce the effort required by a user to use the machine.

Regarding claim 53, Burton, as modified by Smith, further teaches that the delivery mechanism (the assembly of 11, 12, and 13 – Fig. 2, Smith) is configured to deliver an empty container from the magazine into the dispensing port (col. 5, lines 41-52, Smith).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Pradeep (US 2012/0291791 A1).
Regarding claim 58, Burton discloses essentially all of the elements of the claimed invention in claim 57 including three reservoirs (71-73 – Fig. 6) that can be used to dispense any liquid, paste, powder, or fluid which can be dispensed from a pressurized reservoir (col. 4, lines 14-16). Burton further teaches that the dispensing mechanism (30 – Fig. 2) is configured to mix different ratios of the liquids as the mixed liquid is being dispensed (col. 4, lines 7-11).
However, Burton does not expressly disclose that the three reservoirs contain nicotine, a dilutent, and a flavorant.
Pradeep teaches a container (109 – Fig. 1) for use in an electronic cigarette containing a solution of nicotine (para. 0022, lines 4-6), a dilutent (propylene glycol, para. 0022, lines 4-6), and a flavorant (para. 0022, lines 8-11). One of ordinary skill in the art, upon reading the teaching of Pradeep, would immediately recognize that the machine of Burton can be used to fill the container of Pradeep.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have filled the three reservoirs of Burton with nicotine, a dilutent, and a flavorant in order to allow the machine to fill the container of Pradeep and allow the machine to serve more customers.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Rudick (US 2011/0264284 A1) and Till (US 2007/0157559 A1).
Regarding claim 59, Burton teaches essentially all of the elements of the claimed invention in claim 49.
However, Burton does not expressly disclose a container marking mechanism.
Rudick teaches a container marking mechanism (308 – Fig. 4) in a machine for dispensing liquid configured to mark a container with information related to the liquid (para. 0036, lines 1-11) in order allow a user to know which liquid is in a container when a user has multiple containers.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton to include a container marking mechanism as taught by Rudick in order to allow a user to know which liquid is in a container when a user has multiple containers.
However, Burton, as modified by Rudick, does not expressly teach that the container marking mechanism is configured to mark a container filled with liquid.
Till teaches a container marking mechanism (128b – Fig. 1D) configured to mark a filled container (para. 0048) in order to provide confirmation that a marked container has been filled.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the container marking mechanism of Burton, as modified by Rudick, to mark a container filled with liquid as suggested by Till in order to provide confirmation that a marked container has been filled.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Glucksman (US 2006/0254428 A1).
Regarding claim 62, Burton discloses essentially all of the elements of the claimed invention in claim 49.
However, Burton does not expressly disclose that the dispensing mechanism comprises a flow meter.
Glucksman teaches a dispensing mechanism (54 – Fig. 14) comprising a flow meter (56 – Fig. 14) connected to a controller (144 – Fig. 14) and wherein the controller is configured to control the dispensing mechanism to dispense a pre-determined quantity of liquid as measured by the flow meter (para. 0090 and para. 0096) in order to ensure that the correct amount of fluid is dispensed from the dispensing mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the dispensing mechanism of Burton to include a flow meter as taught by Glucksman in order to ensure that the correct amount of fluid is dispensed from the dispensing mechanism.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Bombeck (US 2013/0156903 A1).
Regarding claim 63, Burton discloses essentially all of the elements of the claimed invention in claim 49.
However, Burton does not expressly disclose a wireless receiver.
Bombeck teaches a wireless receiver (the remote device, para. 0055) connected to a controller (6 – Fig. 1) and configured to receive a signal transmitted from a user-operated wireless device (74 – Fig. 9), and wherein the controller is configured to control a dispensing mechanism in response to the received signal (para. 0058) in order to allow a user to interact with the dispensing mechanism with a device that they are comfortable using.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the machine of Burton to include a wireless receiver and controller as taught by Bombeck in order to allow a user to interact with the dispensing mechanism with a device that they are comfortable using.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Watts (US 2006/0235569 A1).
Regarding claim 64, Burton discloses essentially all of the elements of the claimed invention in claim 49.
However, Burton does not expressly disclose that the controller is configured only to control the dispensing mechanism to dispense liquid from the reservoir to a container upon verification of at least one user identification criterion.
Watts teaches a controller (26 – Fig. 2) that is configured only to control a dispensing mechanism to dispense an item upon verification by a verification device (23 – Fig. 2) of at least one user identification criterion (para. 0027, lines 12-22) in order to ensure that only users who can legally access the item are dispensed the item.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton to include a verification device and controller as taught by Watts in order to ensure that only users who can legally access a dispensed liquid are dispensed the liquid.

Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Torrisi (US 2013/0160658 A1).
Regarding claim 65, Burton discloses essentially all of the elements of the claimed invention in claim 49.
However, Burton does not expressly disclose a seal label applicator.
Torrisi teaches a machine for dispensing a liquid comprising a seal label applicator (41 – Fig. 1) configured to automatically apply a seal label over an opening in a container after being filled with liquid (para. 0035) in order to prevent liquid from spilling during transport of the container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton to include a seal label applicator as taught by Torrisi in order to prevent liquid from spilling during transport of the container.

Regarding claim 66, Burton, as modified by Torrisi, further teaches that the seal labels applied by the seal label applicator (41 – Fig. 1, Torrisi) are tamper-evidencing seal labels. Note that the seal is interpreted as a tamper evident seal because a user can observe if the seal has been tampered with if the seal has been broken or weakened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/22/2022